DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of the amendments to the claims, the rejection of claim 1-13 under 35 U.S.C. § 112 is withdrawn.
Applicant's arguments with respect to the rejection of claims 1-6 and 8-13 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues on p. 7 that it would not be obvious to modify the distance of Hendriks, because Hendriks specifically teaches that the 10-150 micrometer distancing allows the flow of fluid along a large part of the surface of the roll. While the examiner agrees that Hendriks teaches away from having d=0, this argument is not persuasive. The 10-150 micrometer distance ‘d’ that Applicant refers to is not a peak-to-peak straight-line separation, but is instead a channel width, as shown in Fig. 3b.
Claim Objections
Claims 1-6 and 8-13 are objected to because of the following informalities:
Regarding claim 1, “wherein either said distance D=0” raises the question “or what?”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks, US Patent Number 8,397,633 B2 (hereinafter Hendriks).
Regarding claim 1:
Hendricks teaches an anilox roll (2, Fig. 1) having a cylindrical shape and a pattern provided on its outer surface for transferring a fluid in a printing apparatus,
wherein said pattern comprises at least one channel for receiving the fluid, distributing the fluid over the cylinder shape and transferring the fluid, the channel having a course extending in a straight course direction with an angle to a circumferential direction of the anilox roll (301, Fig. 3e; “it is possible, such as shown in FIG. 3c, to position the channels and the walls with angle.beta. with respect to the direction of rotation,” col. 17, lines 17-20),
each channel being limited by a first wall and a second wall opposing said first wall (302, 302’, Fig. 3e),
said first wall having a meandering shape which touches a first straight virtual line at one or more points but does not intersect said first straight virtual line, said first virtual line being at the channel side and parallel to said course direction (virtual line can be realized by imagining leader lines of dimension ‘t’ extending further, Fig. 3e);
said second wall having a meandering shape which touches a second straight virtual line at one or more points but does not intersect said second straight virtual line, said second straight virtual line being at the channel side and being parallel to said first straight virtual line (virtual line can be realized by imagining leader lines of dimension ‘t’ extending further, Fig. 3e);
said first straight virtual line being separated from said second straight virtual line by a distance D (distance ‘t’, Fig. 3e).
Hendriks also teaches that it is important to allow meandering flow of fluid in the channel, while preventing straight-line flow (col. 18, lines 15-31).
Hendriks does not teach wherein D=0.
It has been held that mere changes in size and/or shape are not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.04(IV)(A-B).
In this instance, one having ordinary skill in the art could be motivated to alter the shape and/or size of the channel of Hendriks to eliminate any possibility of straight-line flow, by making the distance t equal to zero, thereby eliminating a straight flow path, which would eliminate any possibility of straight flow.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hendriks to make t=0, because this would advantageously eliminate any possible straight-line path for fluid in the channel, thereby resulting in wherein D=0.
Regarding claim 2, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein the first wall and the second wall of each channel are meandering in parallel to each other without phase difference (Fig. 3e shows 302 and 302’ meandering without phase difference).
Regarding claim 3, Hendriks teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Hendriks also teaches wherein each channel as well as the first wall and the second wall have a wave shape with a repetitive pattern, such as a sine-like wave (Fig. 3e shows a sine-like wave pattern to 302 and 302’).
Regarding claim 4, Hendriks teaches the invention of claim 3, as set forth in the rejection of claim 3 above. Hendriks also teaches wherein the repetitive pattern has a wavelength that is less than 4 times a width of the channel (“the meandering channel has a wavelength that is smaller than 4 times the channel width,” claim 2).
Regarding claim 5, Hendriks teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Hendriks also teaches wherein each channel has an identical repetitive pattern as the first wall and the second wall (302 and 302’ have the same repetitive identical pattern, Fig. 3e).
Regarding claim 6, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein each channel has a channel width between 5 and 150 μm (“The channel according to FIG. 3b has a width in between 10 and 150 micrometers,” col. 19, lines 23-24).
Regarding claim 8, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein the angle (β) is larger than 0 (“it is possible, such as shown in FIG. 3c, to position the channels and the walls with angle.beta. with respect to the direction of rotation,” col. 17, lines 17-20).
Regarding claim 9, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein each channel has a U or V shaped cross section when a cross section line is perpendicular to the straight virtual lines (U-shaped channel, Fig. 3g).
Regarding claim 10, Hendriks teaches the invention of claim 9, as set forth in the rejection of claim 9 above. Hendriks also teaches wherein cross section dimensions of the U or V shape are substantially the same for each point of the channel (“Fig. 3g shows a cross-section of the channel,” col. 18, lines 50-51).
Regarding claim 11, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein each channel has a channel width which is the same along its entire length (channel 301 has a single width, Fig. 3e).
Regarding claim 12, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein the first and second walls have a wall width in a range of 1-10 μm (“the wall itself has a size of approximately 1-4 micrometers,” col. 19, lines 22-23).
Regarding claim 13, Hendriks teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hendriks also teaches wherein the channel covers substantially the whole effective surface of the anilox roll (“the surface comprises a fluid distribution structure for receiving the fluid,” claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
27 May 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853